RESPONSE TO AMENDMENT

Claims 1 and 3-5, 7-9, 11, 13, 14, and 16-24 are pending in the application.  Claim 2, 6, 10, 12, and 15 have been canceled.  Claims 21-24 have been withdrawn from consideration due to Applicant’s election.

REJECTIONS
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim Rejections - 35 USC § 103
Claims 1, 3-5, 7-9, 11, 13, 14, 16, and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Mehmet (GB 2553364) in view of Waniek (WO 99/20137), Kuraray (“Clarino”), and Kuraray Europe (“Clarino”).  For discussion of Waniek, see the English Machine Translation.
Regarding claims 1, 13, 14, and 19, Mehmet teaches an article and an antiallergen patch (moisture absorbing, anti-bacterial, Abstract, Page 1, lines 4-6) consisting essentially of a first, adhesive layer having a first surface intended to fasten the patch to an article (Abstract) and a second surface to which a second, continuous layer is attached (support, 25, Abstract, Page 5 lines 1-5, Page 6, lines 1-5), wherein said antiallergen patch comprises a third layer made of a breathable material, designed to absorb water vapour (body element, 23, Abstract, Page 5, lines 9-12),  Mehmet teaches the thickness of the body element 23 is less than 0.5 mm (Page 6, lines 10-12).  
Mehmet fails to teach wherein the antiallergen patch has a total thickness between 0.3 mm and 0.8 mm and a thickness of the second, continuous allergen-proof barrier layer (support, 25) is less than 50 µm, less than 20 µm, and less than or equal to 15 µm, respectively.
 However, it would have been obvious to one of ordinary skill in the art at the time the invention was made to vary the thickness of the second, continuous allergen-proof barrier layer (support, 25) in Mehmet which would in turn vary the total thickness of the antiallergen patch, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art, In re Aller, 105 USPQ 233 (C.C.P.A. 1955).
Furthermore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have the second, continuous allergen-proof barrier layer (support, 25) as well as the total thickness of the antiallergen patch of Mehmet be as thin as possible, such as a thickness of the second, continuous allergen-proof barrier layer (support, 25) being less than 50 µm, less than 20 µm, and less than or equal to 15 µm, respectively, and a total thickness being between 0.3 mm and 0.8 mm, in order to provide the user with the benefit of the antiallergen patch without the patch being too bulky or aesthetically unappealing.
Mehmet teaches the second, continuous layer can be plastic (Page 6, lines 1-5) but fails to teach the layer is an allergen-proof barrier layer, and Mehmet fails to teach a fourth, bonding layer, which is placed between the second and third layers and secures said second and third layers to one another.
Waniek teaches a multi-layered article, in particular a watch band (Abstract) that comprises a breathable material designed to absorb water vapour and dry quickly (Abstract).  Waniek further teaches the multi-layered article comprises an allergen-proof barrier layer comprised of metal, ceramics, plastics, or the like (Page 26, lines 1-5) where the allergen-proof barrier layer prevents the transfer of allergens and/or irritants from the article to the skin of the wearer (Page 26, lines 1-2). Waniek additionally teaches the allergen-proof barrier layer is attached to the breathable material via an adhesive (Page 27, lines 1-2).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have the second, continuous layer of Mehmet be an allergen-proof barrier layer that is adhesively attached to the breathable material as taught by Waniek in order to prevent the transfer of allergens and/or irritants from the article to the skin of the wearer. 
Additionally, the third layer Mehmet is capable of being in direct contact with the skin of a person wearing the article, for example, when the shroud is not need such as when the moisture absorbing member is permanently attached.  Furthermore, Waniek teaches the multi-layer article can comprise a bottom layer (10, Fig. 4), that is intended to contact the skin of a person wearing the article (Page 21, lines 1-2), a moisture absorbing layer (23, Fig. 4, Page 12, line 31), and an allergen-proof barrier layer (24, Fig. 4; Page 13, line 1; Page 26, lines 1-2) or the moisture absorbing layer can become the bottom layer (Fig. 5) and the moisture absorbing layer is intended to contact the skin of the person wearing the article (Fig. 5; Page 13, lines 12-19).  Waniek further teaches that by having the moisture absorbing layer as the bottom layer, it enables a cost-effective variant in the production process (Page 13, lines 17-19).
As such, Waniek shows that a moisture adsorbing layer with a bottom layer and a moisture adsorbing layer being the bottom layer are equivalent in the art as embodiments for the article.  Therefore, because these two materials were art-recognized equivalents at the time the invention was made, one of ordinary skill in the art would have found it obvious to substitute having a bottom layer and moisture adsorbing layer for the moisture adsorbing layer being the bottom layer.
Additionally, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention for the third layer (moisture adsorbing layer) of Mehmet to be the bottom layer and be intended to be in direct contact with the skin of a person wearing the article as taught by Waniek as being a cost-effective variant in the production process. 
Mehmet in view of Waniek fails to teach the breathable material of the third layer (body element 23) consists ultrafine nonwoven polyamide microfibers impregnated with polyurethane.
Kuraray and Kuraray Europe teach a commercial product, Clarino, which is composed of a non-woven fabric consisting of ultra-fine fibers which are impregnated with polyurethane and that this helps the fiber to be more flexible, more conformable, and easier to process as well as attaining a soft feel and appearance essential for soft leather use (Kuraray, Page 1; Kuraray Europe, About Clarino, Page 1).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have the breathable material of the third layer of Mehmet in view of Waniek be based on the ultrafine nonwoven polyamide microfibers impregnated with polyurethane as taught by Kuraray as being more flexible, more conformable, easier to process and able to attain a soft feel and appearance that is essential for soft leather use, such as a strap for a wristwatch.  As such, the third layer would be designed to absorb water vapour and dry quickly.
Regarding claims 3-5, Kuraray teaches wherein the microfibers have a diameter of less than 0.1 µm, less than 0.08 µm, and less than or equal to 0.05 µm, respectively (0.05 µm, Page 1).
Regarding claim 7, Waniek teaches the allergen-proof barrier layer is a metal or metal-alloy layer (Page 26, lines 3-5).
Regarding claim 8, Waniek teaches the allergen-proof barrier layer comprises a metallised plastic film (separate or in conjunction with metals, Page 26, lines 3-5).
Regarding claim 9, Waniek teaches the allergen-proof barrier layer comprises a plastics film comprising a ceramic coating (Page 26, lines 3-5).
Regarding claim 11, Waniek teaches the allergen-proof barrier layer comprises a layer of nanostructured polymers (Page 26, lines 3-5; Page 28, lines 8-9).
Regarding claim 16, Mehmet teaches wherein the patch can be removed and replaced (Page 4, lines 13-15) so it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have the first adhesive layer be repositionable so as to be able to remove and replace it.  Additionally, it would have been obvious for the adhesive to comprise a detachable protective film to protect the adhesive before it is attached to the article (watch/watch band).
Regarding claim 18, Mehmet teaches wherein the material of the third layer is impregnated with a substance chosen from the group consisting of antibacterial agents (Page 10, lines 5-8).
Regarding claim 20, Mehmet teaches wherein the article is chosen from the group consisting of a piece of wearable electronic equipment intended to be in contact with the skin of the user (watch, Abstract).

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Mehmet (GB 2553364) in view of Waniek (WO 99/20137) and Kuraray (Clarino) and further in view of Chen (U.S. 2012/0196065).  For discussion of Waniek, see the English Machine Translation.
Mehmet, Waniek, and Kuraray are relied upon as discussed above.
Regarding claim 17, Mehmet in view of Waniek and Kuraray fails to teach wherein the third layer comprises a decoration produced by laser processing or hot stamping.
Chen teaches forming an illustration or decoration on a plastic housing of electronic products (Paragraph [0006]), such as a housing of a watch (Paragraph [0051]), using hot stamping (Paragraph [0006]).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have the third layer comprise a decoration produced by hot stamping as taught by Chen in order to impart a desired look to the antiallergen patch.

ANSWERS TO APPLICANT’S ARGUMENTS
Applicant’s arguments in the response filed July 5, 2022 regarding the rejections of record have been carefully considered but are deemed unpersuasive.
Applicant argues that the body element (23) of Mehmet, which the Office considers as the “third layer”, is not intended to be in direct contact with the skin because the body element (23) is slideable beneath a shroud (20).  Applicant further argues that the shroud is an essential component in Mehmet when the moisture absorbing member is described, and it is improper for the Office to simply remove this component of Mehmet when combining the disclosures of each of the cited references, to use hindsight analysis to arrive at the present claims as Mehmet clearly discloses the moisture absorbing member would always be placed in a position where it is slid beneath the shroud and would not be positioned to ever be directly in contact with the skin.
However, the third layer being in direct contact with the user’s skin is an intended use of the product, and the product of the prior art merely has to be capable of being used in this way.  The purpose of the shroud in Mehmet is to house the moisture absorbing member (which comprises the body element) so that the moisture absorbing member is replaceable.  However, in cases where the moisture absorbing member is permanent, i.e. not replaceable, the shroud is not needed and the body element of the moisture absorbing member would be in direct contact with the user’s skin.  Therefore, the third layer of Mehmet (body element) is capable of being in direct contact with the user’s skin.  Additionally, as discussed above, Waniek shows that a moisture adsorbing layer with a bottom layer and a moisture adsorbing layer being the bottom layer are equivalent in the art as embodiments for the article.  Therefore, because these two materials were art-recognized equivalents at the time the invention was made, one of ordinary skill in the art would have found it obvious to substitute having a bottom layer and moisture adsorbing layer for the moisture adsorbing layer being the bottom layer.  As such, Applicant’s arguments are deemed unpersuasive.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELAINE M VAZQUEZ whose telephone number is (571)270-0482.  The examiner can normally be reached on M-F, 8am-5pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alicia Chevalier can be reached on 571-272-1490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

                                                                                                                
/EMV/
ELAINE M. VAZQUEZ
Examiner, Art Unit 1788
October 7, 2022

/Alicia Chevalier/Supervisory Patent Examiner, Art Unit 1788